Citation Nr: 1754333	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-19 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The appellant served on active duty from June 1965 to May 1967. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In March 2010, the Veteran testified at a Board hearing at the RO before an Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In July 2010, July 2014, and March 2016, the Board remanded the appeal for additional evidentiary development. 

In a May 2014 letter, the Board advised the Veteran that he was entitled to an additional Board hearing, as the Acting Veterans Law Judge who had conducted the March 2010 hearing was no longer employed by the Board.  See 38 U.S.C. § 7102 (West 2012); 38 C.F.R. § 20.707 (2017) (providing that the Veterans Law Judge who conducts a hearing shall participate in making the final determination on the claim).  In June 2014, the appellant responded that he wished to appear at a Board videoconference hearing before another Veterans Law Judge, and the appeal was remanded for the purpose of affording the Veteran his requested Board videoconference hearing.  In May 2016 the Veteran withdrew his request for a Board hearing.  


FINDINGS OF FACT

1.  A bilateral hearing loss disability is related to service.

2.  Tinnitus is related to service.






CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. 
§§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C. § 1154 (b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  However, the reduced evidentiary burden of 38 U.S.C. § 1154 (b) applies only to the question of service incurrence and not to the question of a nexus to service.  See Libertine, supra. Section 1154(b) does not establish service connection for a combat veteran.  Instead, section 1154(b) aids a combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran still must establish his claim by competent evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran contends that his current hearing loss and tinnitus are etiologically related to service.  Essentially he contends that he developed hearing loss and ringing in his ears due to incidents of excessive noise exposure from artillery fire and mortar attacks without hearing protection, while stationed in the Republic of Vietnam.  The Veteran served in the Republic of Vietnam with the 52d Artillery Group in 1966.  He was awarded the Vietnam Campaign Medal and Vietnam Service Medal.  He also participated in the Vietnam Counteroffensive.  As such exposure is consistent with the circumstances of the Veteran's service, the element of in-service injury, in the form of acoustic trauma, is met. 

In this case, the January 2008 VA examination shows that the Veteran has current hearing loss disability as defined by VA regulation.  38 C.F.R. § 3.385.  With regards to the Veteran's claim for service connection for tinnitus, the VA examination report also documented tinnitus.  Moreover, the Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). Thus, the presence of current tinnitus and bilateral hearing loss disability is established.

Having determined that the Veteran currently has diagnoses of bilateral hearing loss and tinnitus, the remaining question before the Board is whether either condition is related to his service.

The service treatment records document no complaint, finding, or diagnosis pertinent to the Veteran's ears or hearing loss.  On pre-induction examination in November 1964, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 5, 20, 10, and 10, in the right ear; and 10, 5, 0, 10, and 10, in the left ear.  His ears were evaluated as normal.  On enlistment examination in June 1965, an audiogram recorded the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 25, 15, 25, 20, and 10, in the right ear; and 25, 15, 25, 15, and 5, in the left ear.  He endorsed a history of ear, nose and throat trouble.  His ears were evaluated as normal.  A VA audiogram in December 1965 recorded the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000 and 4000 Hertz were, 15, 10, 10, and 10, in the right ear; and  15, 10, 10, and 10, in the left ear.  The puretone threshold at the 3000 Hertz level was not tested.  His ears were clinically evaluated as normal.  He endorsed a history of ear, nose and throat trouble.  A notation indicated that the Veteran suffered from tonsillitis every year.  On separation from service in May 1967, the Veteran's ears were clinically evaluated as normal.  An audiogram recorded the pure tone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 15, 10, 10, and 0, in the right ear; and 15, 10, 10, and 0, in the left ear.  The puretone threshold at the 3000 Hertz level was not tested.  He denied a history of ear, nose and throat trouble.  

Parenthetically, the Board notes that prior to November 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  The above audiological findings have been converted to the ISO standard. 

After service, medical evidence starting in 2007 documented hearing loss and tinnitus.  In February 2007 a private audiologist, Dr. D.W., noted the Veteran's report hearing loss and ringing in his ears for 40 years, initially noticed during service.  Dr. D.W. noted that the Veteran's reports of developing hearing loss and tinnitus coincided with his service in Vietnam where he was exposed to a great deal of high noise levels, including noise from artillery fire.  Dr. D.W. opined, based on the Veteran's hearing evaluation and case history, that it was as likely as not the Veteran's hearing loss and tinnitus were due to acoustic trauma incurred in service.  

On VA examination in January 2008 the Veteran complained of hearing problems and tinnitus since service when he became exposed to mortar and rocket attacks while stationed in Vietnam for close to a year.  The examiner noted that the Veteran's family history was significant for hearing loss.  It was noted that the Veteran also related a history of intermittent noise exposure occupationally.  He reported that after service he worked in construction, as a driver and in sales.  He endorsed excessive noise exposure in some of these positions although he stated that he used ear protection.  Recreationally, he hunted until approximately 1980 and did some woodwork with power tools.  The examiner noted that the service treatment records contained numerous audiograms, including in November 1963, June 1965, December 1965 and May 26 1967, which revealed normal hearing sensitivity, bilaterally, across all frequencies, and a diagnosis of hearing loss was initially recorded in February 2007.  On examination, the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000 and 4000 Hertz were 10, 20, 75, 95, and 95, in the right ear; and 5, 20, 80, 100, and 90, in the left ear.  Speech discrimination was 76 percent on the right and 56 percent on the left.  The examiner diagnosed sensorineural hearing loss, bilaterally.  The examiner opined that it was less likely as not that the Veteran's hearing loss was due to acoustic trauma in the military, based on the fact that his pre-induction and his discharge audiograms were within normal limits.  Occupationally, there was a pattern of noise exposure in the work arena, although he reportedly used ear protection.  The examiner found significant that the Veteran had a very strong family history of hearing loss.   

In support of his claims, the Veteran submitted an April 2010 statement from his spouse, to whom he had been married for 42 years since October 1967.  She stated that when she first met the Veteran in 1967 he was complaining of hearing problems.  She described witnessing the Veteran's hearing problems progressively worsen throughout the years.  

The Board finds that resolving any doubt in the favor of the Veteran, that service connection for bilateral hearing loss and tinnitus is warranted.  The Veteran has consistently reported, in statements and at a hearing, that he had symptoms of hearing loss and tinnitus in service and since service, and the Board finds that this testimony is credible.  See Hensley.  His testimony is also corroborated by a statement from his spouse who described witnessing the Veteran's hearing problems since they met in 1967, the same year he separated from service.  Additionally, the medical evidence is at least in equipoise as to whether the Veteran's hearing loss and tinnitus are related to service.  The February 2007 medical opinion by Dr. D.W. concludes that the Veteran's hearing loss and tinnitus are related to noise exposure in service.  The January 2008 VA examiner concluded that hearing loss and tinnitus are not related to service.  In light of the credible testimony of the Veteran and his spouse, the conceded noise exposure in service and medical evidence for and against the claims, the Board finds that the evidence is at least in equipoise and that service connection for hearing loss and tinnitus is warranted.


ORDER

 Entitlement to service connection for a bilateral hearing loss disability is granted.

 Entitlement to service connection for tinnitus is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


